224 S.W.3d 277 (2005)
In re Donald V. LABRUZZO, Carlos Camarillo and Plasticos Promex, USA, Inc.
No. 08-05-00204-CV.
Court of Appeals of Texas, El Paso.
July 7, 2005.
Rehearing Overruled August 10, 2005.
Corey W. Haugland, James, Goldman & Haugland, P.C., El Paso, for relators.
Steven L. Hughes, Mounce, Green, Myers, Safi & Galatzan, El Paso, for real party in interest Juan Alvarez a/k/a Juan Alvarez Gottwald.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relators, Donald V. Labruzzo, Carlos Camarillo and Plasticos Promex USA, Inc., ask this Court to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. In resolving issues presented in the context of an original mandamus proceeding, an appellate court may not deal with disputed matters of fact. Hooks v. Fourth Court of Appeals, 808 S.W.2d 56, 60 (Tex. 1991). Based on the record before us, we are unable to conclude that Respondent clearly abused his discretion. Accordingly, we deny mandamus relief. See TEX. R.APP.P. 52.8(a). Further, the emergency stay order entered on June 22, 2005 is lifted.